Citation Nr: 0717531	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction over the veteran's claim 
resides with the Providence, Rhode Island, RO.

In a statement dated in March 2004, and in her substantive 
appeal dated in January 2005, the veteran made arguments with 
regard to a knee disability.  It is unclear whether she was 
claiming service connection, or some other benefit.  This 
matter is referred to the RO for any necessary clarification 
and adjudication.

The appeal is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on her part. 


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The veteran's service medical records show that in June 1968, 
she was reported to have had a long history of depression.  
The veteran was found to have many deep problems.  A 
provisional diagnosis of immature passive aggressive 
personality disorder with a reactive depression and limited 
resources was rendered.  Depression and other psychiatric 
symptoms were also noted in July 1968.

Current VA treatment records contain reports of multiple 
psychiatric disabilities including dysthymia, and major 
depression since 1990.  

Based upon the inservice findings, the current psychiatric 
findings, and the veteran's statements relating her current 
psychiatric problems to her period of service, an examination 
is warranted.  

The veteran has reported treatment from R. Sabo, a therapist.  
The veteran submitted a VA form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA); it does not appear that this authorization has 
expired.  In a June 2005 letter, the RO requested that the 
veteran complete another authorization to obtain records from 
R. Sabo.  She did not respond.  The veteran's representative, 
in his November 2005 written argument, noted that treatment 
records had not been obtained from Dr. Sabo.  VA has an 
obligation to obtain records for which a claimant provides 
authorization.  38 U.S.C.A. § 5103A(b) (West 2002).

In May 1993, A. Darby, M.D., reported treating the veteran 
for two years for dysthymic disorder.  VA has an obligation 
to seek records of treatment reported by private physicians.  
Massey v. Brown, 7 Vet. App. 204 (1994).  Records of Dr. 
Darby's treatment are not part of the claims folder.

On a VA psychiatric examination in May 1995, it was reported 
that the veteran was in receipt of Social Security disability 
benefits (this examination did not contain an opinion as to 
the etiology of the current psychiatric disabilities).  VA 
has an obligation to obtain copies of all Social Security 
decisions and the records underlying those decisions.  Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  These records are 
not associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of all Social Security 
Administration disability decisions and 
the medical records underlying those 
decisions, as well as any other records 
for which the veteran submits sufficient 
authorization.  

2.  Take the necessary steps to obtain 
treatment records from Dr. Darby, at 
Stanley Street Treatment and Resources.

3.  Determine whether the April 2004 
authorization to obtain records from R. 
Sabo is sufficient.  If it is sufficient, 
obtain treatment records from her.  If it 
is not sufficient advise the veteran and 
provide her another opportunity to 
provide sufficient authorization to 
obtain the records.

4.  The veteran should be afforded a VA 
examination to determine whether any 
current psychiatric disability was 
incurred in service.  The claims folder 
should be made available to the examiner 
for review, and the examiner should 
acknowledge such review.  The examiner is 
requested to render the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disability, had 
its onset in active service or is 
otherwise the result of a disease or 
injury in active service; or if pre-
existing service, was aggravated in 
service?  The examiner should provide a 
rationale for the opinion.

5.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

